Citation Nr: 1716674	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervca1 spine.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

5.  Entitlement to a rating in excess of 20 percent for left carpal tunnel syndrome.  

6.  Entitlement to a rating in excess of 10 percent for glaucoma; right with cataract.  

7.  Entitlement to a compensable rating for a cataract, left eye.  

8.  Entitlement to a compensable rating for peripheral neuropathy of the right upper extremity.  

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1982.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in April and October 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

On VA Form 9, dated in May 2013, the Veteran requested a hearing before the Board at his local VA RO.  To date, that hearing has not been scheduled.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims folder.  It that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

After the hearing, if otherwise in order, the claims file must be returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


